DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows:
	In claim 37, at the very last, add “.” after “stack.”
	In claim 43, at line 2, insert – of – before “the lower.”

Allowable Subject Matter
4.	Claims 1-21 and 37-45 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, none of the prior art of record, either taken alone or by combination, teaches the claimed invention, in particular the processing steps of: (a) ion implanting the elemental-form silicon of an uppermost portion of the lining in the elevationally-elongated opening; (b) etching the ion-implanted elemental-form silicon of the uppermost portion of the lining; and (c) reacting the elemental-form silicon of the lower 
	In re claim 40, none of the prior art of record, either taken alone or by combination, teaches the claimed invention, in particular the processing steps of: (a) vertically recessing the elemental-form silicon of an uppermost portion of the lining in 
the elevationally- elongated opening relative to the elemental-form silicon of a lower portion of the lining; and (b) reacting the elemental-form silicon of the lower portion of the lining with a metal halide to form elemental-form metal in a lower portion of the elevationally- elongated opening that is the metal from the metal halide.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 4, 2020



/HSIEN MING LEE/